Per Curiam.

The plaintiff in the first count, avers, that he had been called to testify, as a witness, in behalf of Harry Croswell, in a suit brought by the present defendant against the said Croswell, and that the defendant, afterwards, and with a view to injure the character and credit of the plaintiff maliciously published the words stated in that count, in which the plaintiff is represented, as swearing “ terribly,” and as being “ no slouch at swearing to an old story.” These words import that he swore with levity, and rashly, and inconsiderately, without due regard to the solemnity of the oath, or to the truth and accuracy of what he said.
If the words do not import perjury in the legal sense, they hold the plaintiff up to contempt and ridicule, as being so thoughtless, or so immoral, as to be regardless of the obligations becoming a witness, and, therefore, to be utterly unworthy of credit. In this view, the words are actionable, for a writing published maliciously, with a view to expose a person to contempt and ridicule, is undoubtedly actionable; and what was said to this effect, by the judges of the C. B. in Villers v. Mensley, (2 Wils. 403.) is founded in law, justice, and sound policy. The opinion of the court, in the case of Riggs v. Denniston, (3 Johns. Cas. 205.) was to the same effect; and the definition of a libel, as given by Mr. Hamilton, in the case of The People v. Croswell, (3 Johns. Cas. 354.) is drawn with the utmost precision. It is a censorious or ridiculing writing, picture, or sign, made with a mischievous and malicious intent towards government, magistrates, or individuals. To allow the press to be the vehicle of malicious ridicule of pri= vate character, would soon deprave the moral taste of the comma*216nity, and render the state of society miserable and barbarous. It ¡g true, that such publications are also indictable, as leading to a breach of the peace; but the civil remedy is equally fit and appropriate, and as the jury assess the damages, it is, in most cases, the more desirable remedy, and one which gives most satisfaction.
The second count does not appear to contain actionable matter.
The defendant confines himself to a denial of the charge, and a vindication of himself, and as that denial is not accompanied with any imputation of a crime to the plaintiff, or any thing like malicious or wanton ridicule of him, it does not appear to be any thing more than a lawful vindication. But as the demurrer is to the whole bill, the plaintiff is entitled to judgment.
Judgment for the plaintiff.